DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.

Response to Arguments
Applicant’s arguments, see the amendment, filed 1/19/22, with respect to claims 2, 7-8, 15, 17, and 19-24 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of 2, 7-8, 15, 17, and 19-24 has been withdrawn. 

Allowable Subject Matter
Claims 2, 4-8, 15-21, 23, and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 2, 4-8, 15-17, 19-21, 23, and 26-27, the prior art does not disclose a system or method for recording images with the combination of limitations specified in the claimed invention, specifically the limitations of:

the timing of the alternate actuations including minimizing a lighting interval duration, the lighting interval duration being a period of time from actuation of the first set of lighting sources to a time when the second lighting setup has become dark after actuation, such that for each associated pair of adjacent frames: a frame boundary separates an end of the first frame from the beginning of the second frame, and the controller is further configured to generate a timing signal to actuate the first set of lighting sources within a second half of the first frame and to actuate the second set of lighting sources within a first half of the second frame, so that the lighting interval spans the frame boundary separating the associated pair of adjacent frames, as stated in claims 21 and 23.
In regard to claim 18, the prior art does not disclose a system or method for recording images with the combination of limitations specified in the claimed invention, specifically the limitations of:
the first and the second set of light sources in alternation on a frame-by-frame basis to capture first and second images of the scene within first and second frames of each associated pair respectively, the first and second images being illuminated by the first and second lighting schemes respectively, and timing the alternate actuations within the associated pairs of adjacent frames relative to one another to render negligible any visual motion artifacts therebetween, the predetermined base frame rate of the camera is being determined by motion speed present in the scene, as stated in claim 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs